United States Court of Appeals,

                        Eleventh Circuit.

                           No. 94-2629.

              Collene MAYNARD, Plaintiff-Appellee,

                                v.

     Robert WILLIAMS, John Awad, Dr., Defendants-Appellants.

                          Jan. 12, 1996.

Appeal from the United States District Court for the Northern
District of Florida. (No. 92-40279MMP), Maurice Mitchell Paul,
Chief Judge.

Before COX, Circuit Judge, and CLARK and WOOD*, Jr., Senior Circuit
Judges.

     HARLINGTON WOOD, Jr., Senior Circuit Judge:

     James Towey, the Secretary1 of the Florida Department of

Health and Rehabilitative Services, and John Awad, the District

Administrator of District II of the Department of Health and

Rehabilitative Services, (together, "HRS") appeal the district

court's grant of summary judgment in favor of Tanja Mathis. Mathis

and two others brought suit under 42 U.S.C. § 1983 after HRS

imposed a freeze on the provision of child care services to

recipients of Aid to Families with Dependent Children ("AFDC") who

were, or who wished to be, engaged in an approved education or

training program as detailed in Title IV-F of the Social Security

     *
      Honorable Harlington Wood, Jr., Senior U.S. Circuit Judge
for the Seventh Circuit, sitting by designation.
     1
      James Towey replaced Robert Williams as the Secretary of
the Florida Department of Health and Rehabilitative Services
during the pendency of this case. Pursuant to Rule 43(c)(1) of
the Federal Rules of Appellate Procedure, Mr. Towey automatically
replaced Mr. Williams as a party. Since this appeal was filed
under the name of Mr. Williams, however, the original caption of
the case has been retained in order to avoid confusion.
Act, 42 U.S.C. § 681, et seq.       Mathis alleged that HRS was required

to provide child care services to all such AFDC recipients pursuant

to 42 U.S.C. § 602(g), as amended by the Family Support Act of

1988.    HRS argues that summary judgment was improperly granted

because (1) no private right of action exists under § 1983 to

enforce § 602(g)'s child care provisions;                 (2) the plaintiffs

lacked standing because they had not been officially approved to

participate in an education or training program;             and (3) § 602(g)

does not, on the merits, require states to provide child care to

all AFDC recipients who are, or who seek to be, enrolled in an

approved education or training program.                 We conclude that no

private right of action exists here under § 1983, and we reverse

the district court's grant of summary judgment in favor of Mathis.

                               I. BACKGROUND

       The   Aid   to   Families    with      Dependent   Children   program,

authorized    by   Title   IV-A    of   the    Social   Security   Act,    is   a

cooperative federal-state program which provides a variety of

financial assistance to needy families with minor children.                     42

U.S.C. § 601 et seq.       Participation in the program is voluntary,

but participating states, such as Florida, must comply with the

requirements imposed by the Social Security Act and with the

regulations issued by the Secretary of Health and Human Services

("Secretary").      Turner v. Ledbetter,          906 F.2d 606, 609 (11th

Cir.1990), cert. denied, 500 U.S. 928, 111 S. Ct. 2041, 114 L. Ed. 2d
125 (1991).

       One such requirement mandates the creation and operation of a

"job    opportunities    and   basic    skills   training    program"     ("JOBS
program").     42 U.S.C. § 681,       et seq.      ("Title IV-F").       The JOBS

program is designed to provide a bootstrap to families receiving

AFDC assistance;       through education and training, the JOBS program

seeks to help recipients avoid long-term welfare dependence.                     42

U.S.C.   §   681.      Florida's     JOBS   program      is   entitled   "Project

Independence."

     Recognizing       that   the    high   cost    of   child   care    services

prohibits    many     parents   or   guardians      of   minor   children     from

participating in the JOBS program, Congress amended Title IV of the

Social Security Act in an effort to make the JOBS program more

available    to     those   individuals     who,   arguably,     need    it   most.

Therefore, pursuant to the Family Support Act of 1988, persons

participating in a JOBS program are now eligible to receive child

care services.       42 U.S.C. § 602(g).      Section 602(g) provides:

          Each State agency must guarantee child care in accordance
     with subparagraph (B)—

             ....

          (II) for each individual participating in an education
     and training activity (including participation in a program
     that meets the requirements of subsection (a)(19) of this
     section and part F of this subchapter) if the State agency
     approves the activity and determines that the individual is
     satisfactorily participating in the activity.

42 U.S.C. § 602(g)(1)(A)(i).2

     2
      Section 602(g) further provides:

             The State agency may guarantee child care by—

                    (i) providing such care directly;

                  (ii) arranging the care through providers by use
             of purchase of service contracts, or vouchers;

                  (iii) providing cash or vouchers in advance to the
             caretaker relative in the family;
      This lawsuit stems from the decision of the Florida Department

of Health and Rehabilitative Services, the state agency responsible

for   administering   Florida's   JOBS   program,   Fla.Stat.Ann.     §

409.029(4)(a), to freeze the provision of child care services

effective July 10, 1992.   The freeze does not apply to individuals

who were receiving child care services prior to the cut-off date.

A projected budget deficit was cited as the reason for this action.

      Thereafter, this suit was filed with Collene Maynard, Darlene

Michal, and Tanja Mathis named as plaintiffs.    They claim that the

child care freeze forced them to forgo their education plans.3      The

plaintiffs sought both declaratory and injunctive relief.           The

plaintiffs also filed a motion for a preliminary injunction as well

as a motion for class certification.     The plaintiffs hinged their

suit upon § 602(g)'s "guarantee" of child care.     They alleged that

42 U.S.C. § 602(g) imposes a statutory obligation, regardless of a

state's fiscal situation, to supply child care services to all AFDC

recipients who are, or who wish to be, enrolled in an approved

education or training program.    In response, HRS primarily argues


                (iv) reimbursing the caretaker relative in the
           family; or

                (v) adopting such other arrangements as the agency
           deems appropriate.

           When the State agency arranges for child care, the
           agency shall take into account the individual needs of
           the child.

      42 U.S.C. § 602(g)(1)(B).
      3
      Mathis enrolled in Project Independence with the avowed
goal of earning an Associate of Arts degree at Tallahassee
Community College. Maynard and Michal are seeking to earn their
General Equivalency Diplomas ("GED").
that 42 U.S.C. § 602(a)(19), when read      in pari materia with §

602(g), specifically allows a state to take its financial health

into consideration when it decides on the extent to which it will

make child care services available.

     In brief, § 602(a) requires a state that wishes to participate

in the AFDC program to submit a plan to the Secretary that details

the state's proposed administration of the AFDC program.        See

Heckler v. Turner, 470 U.S. 184, 189, 105 S. Ct. 1138, 1141, 84
L. Ed. 2d 138 (1985).       Section 602(a)(19) details one required

provision of a state's plan:

          A State plan for aid and services to needy families with
     children must—

          ....

          (19) provide—

               (A) that the State has in effect and operation a
          [JOBS] program which meets the requirements of part F of
          this subchapter;

                 (B) that—

                 (i) the State will (except as otherwise provided in
                 this paragraph or part F of this subchapter), to
                 the extent that the program is available in the
                 political subdivision involved and State resources
                 otherwise permit—

                 (I) require all recipients of [AFDC] in such
                 subdivision with respect to whom the State
                 guarantees child care in accordance with section
                 602(g) of this title to participate in the program;
                 and (II) allow applicants for and recipients of
                 [AFDC] ... who are not required under subclause (I)
                 to participate in the program to do so on a
                 voluntary basis....

42 U.S.C. § 602(a)(19)(A)-(B)(i) (emphasis added).        The named

plaintiffs were all participating in Project Independence on a

voluntary basis.
     The litigants subsequently filed competing motions for summary

judgment and HRS also filed a motion to dismiss the action.       On

April 15, 1994, the district court denied HRS's motions and granted

the plaintiffs' motion for summary judgment.     The district court's

opinion, however, was specifically limited to Mathis;    Maynard and

Michal had failed to respond to an earlier order of the district
                                                                    4
court which directed them to update the court on their status.

This appeal followed.

                        II. STANDARD OF REVIEW

         The district court's opinion is not a final decision within

the meaning of 28 U.S.C. § 1291, as it did not adjudicate the

claims of all of the parties to this action, and as it did not

direct entry of a final judgment in favor of Mathis "upon an

express determination that there is no just reason for delay."

Fed.R.Civ.P. 54(b).     The district court's opinion is justiciable,

however, as it enjoined HRS from denying child care to Mathis.    28

U.S.C. § 1292(a)(1).

     We review the district court's grant of summary judgment by

considering all factual issues in the light most favorable to the

nonmoving party (herein HRS) and determining de novo whether there

exists any genuine issue of material fact requiring submission of

the case to the finder of fact or whether judgment as a matter of

law was appropriate.    Fed.R.Civ.P. 56(c); Wilson v. Northcutt, 987
F.2d 719, 721 (11th Cir.1993) (citation omitted).


     4
      The district court did, however, indicate that it would
consider the status of Maynard and Michal at a later date, when
it addressed the class certification issue. These issues are not
before us and we express no direct opinion on them.
                            III. DISCUSSION

          Private Right of Action Under 42 U.S.C. § 1983

     The appellants argue that summary judgment was wrongly granted

below as no private right of action exists under 42 U.S.C. § 1983

to enable Mathis to enforce § 602(g)'s child care provisions.

Section 1983 creates a cause of action for "the deprivation of any

rights, privileges, or immunities secured by the Constitution and

laws" of the United States.     The Supreme Court has held that this

language is not limited to constitutional violations;              § 1983

potentially encompasses violations of all federal statutes.         Maine

v. Thiboutot, 448 U.S. 1, 4, 100 S. Ct. 2502, 2504, 65 L. Ed. 2d 555

(1980).

      The   Court   has,   however,   defined   two   exceptions   to   the

applicability of § 1983 to claims based on statutory violations:

(1) For an action to be cognizable under § 1983, it is not enough

that the conduct in question merely violates federal law—that

violation must trammel a "right" secured by federal law,           Golden

State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 106, 110
S. Ct. 444, 448-49, 107 L. Ed. 2d 420 (1989);        Wehunt v. Ledbetter,

875 F.2d 1558, 1563 (11th Cir.1989), cert. denied, 494 U.S. 1027,

110 S. Ct. 1472, 108 L. Ed. 2d 609 (1990);     (2) Even if the statute in

question creates such a right, a private right of action under §

1983 may still be unavailable if "Congress has foreclosed private

enforcement in the enactment of the statute" through the inclusion

of sufficiently comprehensive remedial devices.         Wehunt, 875 F.2d

at 1563 (citing Middlesex County Sewerage Auth. v. National Sea

Clammers Ass'n, 453 U.S. 1, 20-21, 101 S. Ct. 2615, 2626-27, 69
L. Ed. 2d 435 (1981)).

A. Existence of a Federal Right

         To ascertain whether 42 U.S.C. § 602(g) creates a "federal

right" that is enforceable under § 1983, we must determine

     whether "the provision in question was intend[ed] to benefit
     the putative plaintiff." [Golden State, 493 U.S. at 106, 110
     S.Ct. at 448 (citations and internal quotations omitted).] If
     so, the provision creates an enforceable right unless it
     reflects merely a "congressional preference" for a certain
     kind of conduct rather than a binding obligation on the
     governmental unit, Pennhurst State School and Hospital v.
     Halderman, 451 U.S. 1, 19 [101 S. Ct. 1531, 1540-41, 67 L. Ed. 2d
694] (1981), or unless the interest the plaintiff asserts is
     " "too vague and amorphous' " such that it is " "beyond the
     competence of the judiciary to enforce.' " Golden State, [493
     U.S.] at 106 [110 S.Ct. at 448] [ (quoting Wright v. Roanoke
     Redevelopment & Hous. Auth., 479 U.S. 418, 431-32, 107 S. Ct.
766, 774-75, 93 L. Ed. 2d 781 (1987)).]

Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498, 509, 110 S. Ct. 2510,

2517, 110 L. Ed. 2d 455 (1990).    Furthermore, "each statute must be

interpreted by its own terms."    Suter v. Artist M., 503 U.S. 347,

358 n. 8, 112 S. Ct. 1360, 1367 n. 8, 118 L. Ed. 2d 1 (1992).

1. Intent to Benefit

     The first step of our federal right analysis, therefore, is to

determine whether Congress intended the child care provisions of §

602(g) to benefit AFDC recipients who are, or who wish to be,

voluntarily enrolled in approved education or training activities.

As was the case in Wilder,5 it appears that the provisions in

     5
      The Wilder Court concluded that there was "little doubt"
that health care providers were the intended beneficiaries of the
Boren Amendment:

                 The provision establishes a system for
            reimbursement of providers and is phrased in terms
            benefiting health care providers: It requires a state
            plan to provide for "payment ... of the hospital
            services, nursing facilities services, and services in
            an intermediate care facility for the mentally retarded
question were indeed intended to benefit Mathis:        The purpose

behind Title IV-A, which contains the child care provisions here at

issue, is "to help [the parents or relatives with whom needy

dependent children are living] to attain or retain capability for

the maximum self-support and personal independence consistent with

the maintenance of continuing parental care and protection."      42

U.S.C. § 601.    Section 602(g)(1)(A)(i)(II) furthers this end by

"guarantee[ing] child care ... for each individual participating in

an education and training activity ... if the State agency approves

the activity and determines that the individual is satisfactorily

participating in the activity."    These statutory pronouncements

convince us that § 602(g) was intended to benefit AFDC recipients

who require child care services in order to participate in an

education or training program under the JOBS program.

     A comparison of § 602(g)'s child care provisions with the

child support provisions of Title IV-D, 42 U.S.C. § 651 et seq.,

which we addressed in Wehunt v. Ledbetter, is illustrative:       In

Wehunt, we held that the child support provisions of Title IV-D

were not intended to benefit AFDC recipients.     Beyond the first

fifty dollars of child support collected each month, 42 U.S.C. §

602(a)(8)(A)(vi), the funds recovered through the workings of that

title accrue directly to the state government.        42 U.S.C. §

602(a)(26)(A).    Thus, Title IV-D's provisions were viewed as

primarily designed to benefit all taxpayers:   "[T]he goal of Title


          provided under the plan."
496 U.S. at 510, 110 S.Ct. at 2517-18 (quoting 42 U.S.C. §
     1396a(a)(13)(A) (emphasis added) (other citation omitted).
IV-D was to immediately lower the cost to the taxpayer as well as

to lessen the number of families enrolling in welfare in the

future—benefits      to   society     as    a    whole   rather   than     specific

individuals." 875 F.2d at 1565.

      It is true that the child support provisions of § 602(g),

which reduce long-term welfare dependence by facilitating the

education and training of AFDC recipients, also benefit taxpayers

as a whole.    The effects of this program, however, are ultimately

personal;    the benefits of education and training accrue first and

foremost to the individual who is being so educated or trained.

      In   marked    contrast    to   the       voluntary   nature    of   Mathis's

participation in Project Independence, "AFDC recipients do not

apply for nor request support enforcement services [under Title IV-

D].   They assign their child support rights to the state and are

required to cooperate (unless good cause for refusing to do so is

determined     to    exist)     in    whatever      legal    action    the   state

undertakes."    Id. at 1566 (footnotes omitted).

      Moreover, our holding in Wehunt impliedly acknowledged that

Title IV-A was intended to benefit AFDC recipients:

           Title IV-D does not create any enforceable right: it was
      not enacted for the "especial benefit" of AFDC families. A
      Title IV-D program operates under a separate legislative and
      regulatory framework than that of a Title IV-A program. Title
      IV-A provides funds from the public treasure to support
      children in need. Title IV-D seeks to recover those funds and
      restore the Treasury balance by enforcement of support
      obligations owed by the absent parents of these children.

Id. at 1565.

2. Binding Obligation

      Having found that the child care provisions of § 602(g) were

intended to benefit individuals such as Mathis, the second step of
our inquiry addresses whether that section imposes a "binding

obligation" upon HRS to provide child care or whether it merely

expresses a "congressional preference" for the provision of child

care.     Wilder, 496 U.S. at 509, 110 S.Ct. at 2517.

            (a) Section 602(g)'s Reference to § 602(a)(19)

      We note initially that § 602(g) does purport to "guarantee"

child care to individuals participating in approved education or

training activities. Section 602(g), however, goes on to condition

its   guarantee   by   expressly   referring   to   §   602(a)(19),   which

contains the "and State resources otherwise permit" language upon

which the appellants rely.

      Moreover, Title IV-F, which details the required elements of

a state's JOBS program, also refers to § 602(a)(19).              Section

682(a) of that title states:       "As a condition of its participation

in the program of [AFDC] under part A of this subchapter, each

State shall establish and operate a [JOBS] program ... under a plan

approved by the Secretary as meeting all of the requirements of

this part and section 602(a)(19) of this title...."           42 U.S.C. §

682(a)(1)(A).6
      As discussed above, § 602(a)(19) provides, in part, that AFDC

recipients must be "allow[ed]" to voluntarily participate in the

JOBS program to the extent that "State resources otherwise permit."

The express reference to this provision by both § 602(g), which

"guarantee[s]" child care, and by § 682(A)(1)(A), which addresses

      6
      See also, 42 U.S.C. § 602(a)(44)(A) (stating that a state
plan must "provide that the State agency shall—(A) be responsible
for assuring that the benefits and services under the programs
under this part ... and part F of this subchapter are furnished
in an integrated manner").
the states' establishment of their JOBS programs, demonstrates that

Congress intended for a state to consider the extent of its

available resources when it determined the overall scope of its

JOBS program—including the provision of child care services.

           (b) Section 602(a)(19)'s Reference to § 602(g)

       Furthermore,      §    602(a)(19)        references     §   602(g).       Section

602(a)(19)(B)(i)(I) asserts that a state "will ... require all

recipients of [AFDC] in such subdivision with respect to whom the

State guarantees child care in accordance with section 602(g) of

this title to participate in the [JOBS] program."                       In other words,

the state must guarantee the provision of child care services to

those individuals who are               required to participate in the JOBS

program.     However,        subclause         (II),   which    discusses      voluntary

participation, does not refer to § 602(g)'s child care guarantee.

42 U.S.C. § 602(a)(19)(B)(i)(II).                 Thus, § 602(g)'s limited child

care   guarantee    does          not   apply    to    Mathis,     as    she   chose   to

participate in Project Independence on a voluntary basis.                              42

U.S.C. § 602(a)(19)(B)(i)(II).

                                    (c) Conclusion

       There are, we admit, several obstacles to a smooth in pari

materia reading of §§ 602(g) and 602(a)(19).                    First, both sections

are rather long and involved. However, neither section attempts to

constrict its reference to the other, and we must presume that

Congress   knew    how       to    be   more    specific   if      it   wished   to    be.

Therefore, we presume that § 602(g) was intended to reference the

relevant portions of § 602(a)(19), and that § 602(a)(19) was

intended to reference the relevant portions of § 602(g).
      Second, whereas these two provisions are now subsections of

the same section, they were originally enacted under different

titles of the Family Support Act of 1988.7       We conclude, however,

that while this fact should inform our analysis, it need not

dictate our result.        As discussed above, each section expressly

refers to the other—we find this fact to be sufficient to overcome

any       interpretative    difficulty   which    their    legislative

disjointedness otherwise presents.

      Third, unfortunate results seem to flow from this decision.

It is safe to say that disadvantaged people with children are

likely to be more needy than disadvantaged people without children.

Under our reading of the Family Support Act of 1988, Florida may

effectively cut off the former group's participation in its JOBS

program by freezing the provision of child care while continuing to

allow individuals from the latter group to voluntarily enroll.

Allowing the state to deny child care to these "more" needy

individuals seems unfair.         We recognize, however, that state

resources are not unlimited and hard choices have, sometimes, to be

made. Regrettably, Henry David Thoreau was not universally correct

when he wrote that "[i]t costs us nothing to be just."       Henry D.

Thoreau, John Brown's Body, in The Works of Thoreau 825, 827 (Henry

S. Canby ed., 1937).

      All in all, as our discussion demonstrates, this case presents

a most difficult question, but we are constrained to find that the


      7
      Section 602(g) was enacted under Title III of the Family
Support Act: "Supportive Services for Families." Section
602(a)(19) was enacted under Title II: "Job Opportunities and
Basic Skills Training Program."
mutual cross-references of §§ 602(g) and 602(a)(19) modify the

otherwise obligatory language of § 602(g)'s child care guarantee.

The district court's opinion, which is well-reasoned in every other

respect,   only     fails,    as   we   see    it,   to   grant   these   mutual

cross-references their proper weight. We must, therefore, disagree

with that court's conclusion.

      We assume that Congress would prefer that all individuals

voluntarily enrolled in approved education and training activities

would receive child care, but we conclude that Congress did not
intend for 42 U.S.C. § 602(g) to impose a binding obligation upon

the   states   to   provide    child    care   to    these   volunteers   on   an

unlimited basis.      Accordingly, we must find that no private right

of action exists under § 1983 to allow a voluntary participant in

a JOBS program to enforce the child care provision of § 602(g).8

      8
      This conclusion is in keeping with the Supreme Court's
interpretative guidance in this area: "[T]he starting point of
the [AFDC] analysis must be a recognition that the federal law
gives each State great latitude in dispensing its available
funds." Dandridge v. Williams, 397 U.S. 471, 478, 90 S. Ct. 1153,
1158, 25 L. Ed. 2d 491 (1970). See also Anderson v. Edwards, ---
U.S. ----, ----, 115 S. Ct. 1291, 1296, 131 L. Ed. 2d 178 (1995)
(identifying the Dandridge Court's language, quoted supra, as the
"cardinal principle" of statutory interpretation in the AFDC
context). Our finding is also consistent with Congress's
recognition of the limited nature of state resources. In the
preamble to the AFDC program, Congress stated:

                For the purpose of encouraging the care of
           dependent children in their own homes or in the homes
           of relatives by enabling each State to furnish
           financial assistance and rehabilitation and other
           services, as far as practicable under the conditions in
           such State, to needy dependent children and the parents
           or relatives with whom they are living to help maintain
           and strengthen family life and to help such parents or
           relatives to attain or retain capability for the
           maximum self-support and personal independence
           consistent with the maintenance of continuing parental
           care and protection, there is hereby authorized to be
B. Remaining Issues

     In light of our finding that no private right of action exists

under § 1983 to allow Mathis to enforce § 602(g)'s child care

provisions,    we   need   not   address     the   issue    of    whether   these

provisions    are   too    vague   and     amorphous       to    be   effectively

interpreted and enforced by the judiciary.             In addition, we need

not address whether the Social Security Act, as amended by the

Family    Support   Act,     contains    a    remedial      scheme      which   is

sufficiently comprehensive to foreclose private enforcement under

§ 1983.     Furthermore, we need not reach the question of standing

nor need we reach the merits of this matter.

     We note in closing that we do not feel that our decision

nullifies in any way the child care provisions of the Family

Support Act: Florida's continued receipt of funding at its current

level is conditioned upon its compliance with all of the Social

Security Act's requirements.9      E.g., 42 U.S.C. § 604.             As the issue

is not before us, however, we express no opinion on what sort of

showing would be required—were the Secretary to later challenge

Florida's    action—to     demonstrate     that    state   resources      did   not


            appropriated for each fiscal year a sum sufficient to
            carry out the purposes of this part....

     42 U.S.C. § 601.
     9
      It is true that the Wilder Court found the conditional
provision of federal funds influential in its conclusion that the
Boren Amendment does impose an obligation on states participating
in the Medicaid program which may be privately enforced under §
1983. 496 U.S. at 512, 110 S.Ct. at 2518-19. As discussed
above, however, the child care provisions of the Family Support
Act are lacking—in light of § 602(g)'s reference to §
602(a)(19)—that mandatory cast which the Wilder Court also found
so influential. Id.
"otherwise   permit"   the   provision   of   child   care   services   to

individuals such as Mathis.

                             IV. CONCLUSION

     For the reasons set forth above, we REVERSE the grant of

summary judgment by the district court and REMAND for further

proceedings consistent with this opinion.